1                                                                       Judge Richard A. Jones
2

3

4

5

6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8

9
     UNITED STATES OF AMERICA,
10                                                   NO. CR20-00162 RAJ
                               Plaintiff,
11
           vs.
12                                                   ORDER EXTENDING
     FRANKLIN LICONA-RIVERA,                         PRETRIAL MOTIONS DEADLINE
13
                             Defendant.
14

15

16
           THIS MATTER has come before the Court on the unopposed motion of
17
     Defendant Franklin Licona-Rivera to extend the pretrial motions deadline. Having
18
     considered the unopposed motion, and finding good cause, the Court GRANTS the
19
     motion (Dkt. # 30). The Court orders that the pretrial motions deadline as to Defendant
20
     Licona-Rivera is extended until May 24, 2021.
21

22
           DATED this 28th day of April, 2021.
23

24

25
                                                     A
                                                     The Honorable Richard A. Jones
26                                                   United States District Judge
27

      ORDER EXTENDING PRETRIAL                                      Hart Jarvis Murray Chang PLLC
28
                                                                     155 NE 100th Street, Ste. 210
      MOTIONS DEADLINE                                                     Seattle, WA 98125
29    US vs. Licona-Rivera, CR20-00162 RAJ                                   (206) 735-7474
